Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

DUNCAN ROY; et al.,

Plaintiffs,

VS.

Defendants.

COUNTY OF LOS ANGELES, et al.,

 

GERARDO GONZALEZ; et al.,

Plaintiffs,

VS.

Defendants.

COUNTY OF LOS ANGELES, et al.,

 

 

 

12-cv-09012-AB-FFM Document 573 Filed 02/05/20 Page 1of2 Page ID #:20541

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. CV 12-09012 AB (FFMx)

Consolidated with:
Case No. CV 13-04416 AB (FFMx)

Honorable André Birotte Jr.
Courtroom “7B”

ORDER
CONTINUING FEBRUARY 7, 2020
STATUS CONFERENCE

 

 
Case 2:12-cv-09012-AB-FFM Document 573 Filed 02/05/20 Page 2of2 Page ID #:20542

1 GOOD CAUSE APPEARING, and pursuant to the Stipulation between the
2 |parties (Dkt. No. 572), the February 7, 2020 Status Conference is hereby continued to
3 | March 6, 2020, at 10:00 am.

4
5 IT IS SO ORDERED. ( AI
6

Dated: February 5, 2020
7 ANDRE BIROTTE JR.
UNITED STATES DISTRICT JUDGE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 
